department of the treasury internal_revenue_service washington d c date number release date tl-n-505-00 cc tege eoeg et1 uilc memorandum for district_counsel brooklyn from cc ner brk assistant chief_counsel cc tege eoeg subject significant service_center advice this responds to your request for significant advice received date in connection with a question posed by the management analyst at the brookhaven service_center issues the four issues identified below arise from the following situation as part of his timely-filed federal_income_tax return a taxpayer reports on schedule c profit and loss from business sole_proprietorship net_income from a business tax under the self-employment contributions act seca or self-employment_tax based on that business income and an earned_income_tax_credit based on that business income a refund is issued to the taxpayer as a result of an examination the service determines that the taxpayer has not substantiated the income and expenses reported on schedule c so all items on that schedule are disallowed since the taxpayer no longer has net business income the service abates the self-employment_tax and asserts a deficiency in income_tax because the taxpayer is no longer entitled to an earned_income_credit on the basis of the schedule c net_income the taxpayer pays the deficiency and files a timely claim_for_refund after the statute_of_limitations for assessment of tax has expired whether notwithstanding the expiration of the statute_of_limitations for assessments the self-employment_tax may be re-assessed on the basis that such tax was originally reported by the taxpayer on a timely return if not whether self-employment_tax may be considered an appropriate offset under 284_us_281 to an income_tax refund claim filed after the expiration of the statute_of_limitations for assessment of self- employment_tax if an offset is appropriate whether a procedure needs to be devised by which the net amount of the refund may be processed if an offset is appropriate whether a procedure needs to be devised for ensuring that the taxpayer receives credit with the social_security administration for the self-employment_income conclusion based on the facts provided we conclude the fact that self-employment_tax was previously reported on a taxpayer’s return before it was abated does not provide a legal exception to the bar against assessing self-employment_tax after the period of limitations for assessment of that tax has expired the self-employment_tax may be considered in determining whether an offset is appropriate under lewis v reynolds supra when a taxpayer files a claim_for_refund after the statute_of_limitations for assessment has expired a procedure should be designed by which the refund from the earned_income_credit can be offset by the self-employment_tax that can not be assessed due to the expiration of the statute_of_limitations for assessment this issue has been forwarded to the office of employment_tax administration and compliance oetac to provide assistance in creating such a procedure a procedure should be designed to notify taxpayers that because the three-year three-month fifteen-day period for electronic adjustments has expired their social_security records will not reflect the amount of the income from self- employment that was reported on their timely-filed returns and that they should notify the commissioner of social_security that their records should be adjusted this issue has been forwarded to oetac to provide assistance in creating such a procedure facts in addition to the facts contained in your request we have spoken to several people in the brookhaven customer service_center and the social_security administration to understand the procedures that are used to process self- employment_taxes and the earned_income_credit since your request involves a question that is not tied to a specific taxpayer we have restated the facts in terms of taxpayer a hypothetical individual so that we may clearly set forth each of the procedural steps taken in the service_center the facts as we understand them are as follows taxpayer files a timely income_tax return1 that includes a schedule c on which is reported income and expenses from a business since taxpayer has reported net_earnings from self employment taxpayer reports liability for self- employment_tax on line of the return taxpayer also claims an earned_income_credit on line 59a based on the net_income from the business that is reported on schedule c taxpayer requests a refund because the earned_income_credit is greater than the self-employment_tax reported on the return when the return is received the service_center processes the information on the return in the indegrated data retrieval system idrs some information is processed with transaction codes whereas other information is processed with reference codes generally the information with transaction codes is used to determine taxpayer’s total_tax liability to be assessed as well as taxpayer’s account balance the underlying details of the return that netted together result in the items processed with transaction codes are entered with reference codes as relevant here the amount of net_earnings_from_self-employment is entered into the computer system with a reference code the information associated with the reference codes for net_earnings_from_self-employment is sent to the commissioner of social_security via a magnetic tape that information is used by the social_security administration ssa to credit taxpayer with self-employment_income for that taxable_year so that the social_security records used to calculate taxpayer’s social_security_benefits will reflect those earnings thereafter the examination branch of the service_center audits taxpayer’s return and requests taxpayer to provide information to substantiate the income and expenses reported on schedule c from taxpayer’s business the examination branch determines that taxpayer’s response fails to substantiate adequately the items reported on schedule c as a result the examination branch proposes to disallow all items on schedule c the self-employment_tax based on the business income and the earned_income_credit based on the business income although the adjustment reduces gross_income and self-employment_tax the disallowance of the earned_income_credit creates a deficiency in income_tax a notice_of_deficiency is issued and taxpayer does not file a tax_court petition in assessing the deficiency the additional income_tax amount is input into the computer system with a transaction code and the earned_income_credit amount is input with a transaction code to recapture the earned_income_credit at the same time an entry is made with a reference code to reduce the net_earnings from self- employment to zero the information that taxpayer’s self-employment_income i sec_1references to taxpayer’s return will be to a form_1040 u s income_tax return zero for the taxable_year will be transmitted to ssa via magnetic tape for ssa to adjust taxpayer’s benefit account to reflect zero self-employment_income finally taxpayer files a claim_for_refund and provides substantiation for the items reported on schedule c of taxpayer’s return the service agrees that taxpayer had schedule c income and expenses is entitled to the earned_income_credit and is liable for self-employment_tax on the net_income from business but by the time this determination is made the statute_of_limitations for assessment has expired if the statute_of_limitations had not expired the service_center would input into the computer system the additional total_tax income_tax from an increase in income and self-employment_tax attributable to the net business income with the transaction code for total_tax an earned_income_tax_credit with its transaction code and the amount of the net_income from self-employment with its reference code so that social_security administration would receive notice that taxpayer should be credited with self-employment_income for the taxable_year these transactions would result in an overpayment_of_tax and taxpayer would be sent a refund but because the statute_of_limitations for assessments has expired the law prohibits the assessment of the additional tax no current procedures exist to process the self-employment_income so that taxpayer’s social_security account will be corrected or to process a refund that reflects the proper amount of earned_income_credit and offsetting seca_tax discussion issue - assessment after expiration of the statute_of_limitations for assessment sec_6501 of the internal_revenue_code_of_1986 code provides that with certain exceptions any_tax imposed by the code shall be assessed within three years after the return was filed if a taxpayer’s return is filed by its due_date and the service does not assess any additional tax with respect to that tax period within three years the tax generally cannot be collected through a court_proceeding sec_6501 or by an administrative levy sec_6502 there are statutory exceptions to the three-year_rule if a taxpayer files a false_or_fraudulent_return willfully attempts to defeat or evade certain taxes or fails to file a return the service can assess the tax at any time sec_6501 other special rules apply when certain tax_credits are affected a taxpayer’s private_foundation_status is terminated an amended_return is filed shortly before expiration of the limitations_period for assessments certain information returns are not properly filed and certain property transfers increase gift_tax sec_6501 if before the period of limitations for assessments has expired the taxpayer and the service agree in writing to extend the period for assessments tax may be assessed within that extended period sec_6501 if the return omits certain substantial items the period of limitations for assessment may be six rather than three years sec_6051 none of the statutory exceptions apply to the situation at issue thus sec_6501 bars the assessment of tax after the expiration of the three-year period following the timely filing of taxpayer’s return you ask whether notwithstanding the bar against assessment the tax can be re-assessed because the tax was initially assessed on the basis of the information contained on taxpayer’s return there is no authority for such action sec_6404 generally authorizes the service to abate tax_liability that is excessive in amount that is assessed after the expiration of the period of limitations or that is erroneously or illegally assessed generally when an assessment is abated it is thereby canceled and cannot be resurrected if the service later decides that its decision was incorrect 311_fsupp_1184 s d n y instead the service must make a new assessment a few cases however recognize limited circumstances in which an abated assessment may be reinstated even when the statute_of_limitations precludes a new assessment in re 99_f3d_740 5th cir crompton-richmond co v united_states supra in crompton-richmond the district_court set forth the following rule f_supp pincite a distinction must be drawn between a substantive reconsideration of the taxpayer's liability by the irs and a clerical_error committed by the irs that has the same effect whenever an abatement is issued because of a mistake of fact or bookkeeping error the assessment can be reinstated at least so long as this does not prejudice the taxpayer the internal_revenue_manual references this case as authority to reverse an abatement irm see also irm the particular error in crompton-richmond involved a sec_6672 penalty that was assessed against more than one responsible_person when one of the responsible persons paid the penalty and the limitations_period to file a refund_suit elapsed the district_director believed the penalty had been satisfied and was not subject_to refund he therefore requested that the service_center abate the assessment against the other responsible persons the district_director was unaware however that the person who paid the penalty had filed a timely refund_suit that was still pending thus the director’s request was based on a mistake of fact moreover in granting the director’s request the service_center was operating under the same mistake of fact accordingly applying the above-quoted rule the court found the assessment could be reinstated in further explaining why the abated assessment could be reinstated the court contrasted abatements based on clerical errors or mistakes of fact with abatements made only after review of assessments upon the merits and after re- evaluation of the taxpayer’s liability in this latter situation the commissioner is understandably precluded from canceling an abatement and reinstating an assessment merely because upon further consideration he has decided to change his position crompton-richmond f_supp pincite unlike the abatement at issue in crompton-richmond the abatement here was not the result of a clerical mistake or mistake of fact rather the decision to abate taxpayer’s self-employment_tax was made after the examination branch reviewed his return and re-evaluated taxpayer’s liability thus it was not the kind of abatement that could be reversed or reinstated after the expiration of the statute_of_limitations it should be noted that the fifth circuit has adopted a different analysis than the court in crompton-richmond in in re 99_f3d_740 5th cir the court considered whether the service could rely on the assessment that was erroneously abated the court rejected the analysis in crompton-richmond and held that no effective tax abatement under the statutory authority of sec_6404 ever occurred f 3d pincite the court reasoned that the elimination of the taxpayer's entire liability was an unintended abatement lacking any authorization since the ruling in bugge the service has had opportunity to consider the two standards articulated in crompton-richmond and bugge in significant service_center advice dated date the service declined to adopt the standard set forth in bugge citing vagueness regarding the types of abatements that would be considered unauthorized the service reaffirmed its commitment to the crompton-richmod standard found in the internal_revenue_manual nevertheless even under the bugge standard a reversal of the abatement is not supported in the present case since the facts in this case do not fall within the situation where an inadvertent abatement may be reinstated after the expiration of the statute_of_limitations for assessment taxpayer’s self-employment_tax cannot be assessed issue - offset of seca_tax liability against income_tax refund code sec_6402 authorizes the service to refund overpayments of tax_liability a taxpayer is not entitled to a refund unless the taxpayer has in fact overpaid the tax in 284_us_281 the supreme court set forth a broad concept of overpayment treating it as a payment in excess of what properly should have been assessed and collected as tax in lewis v reynolds the taxpayer an executor of an estate filed a return in which he claimed deductions for attorney’s fees and state inheritance taxes after audit the deduction for the state inheritance taxes was disallowed thereafter the taxpayer filed a timely claim_for_refund the service rejected the claim on the ground that a further review determined that the deduction for attorney’s fees was improperly allowed a recomputation of the tax_liability resulted in additional tax that was greater than the tax paid this additional tax was barred from assessment by the statute_of_limitations the supreme court held that the taxpayer was not entitled to a refund unless he had overpaid his tax and stated u s pincite an overpayment must appear before refund is authorized although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded thus where a taxpayer has filed a timely claim_for_refund but the service determines that additional taxes should have been assessed the service may offset the refund amount by the amount of tax_liability that is barred from assessment because of the expiration of the statute_of_limitations you ask whether the lewis v reynolds doctrine is available to offset a refund attributable to a credit on income_tax by self-employment taxes sec_1401 of the code imposes a tax on the self-employment_income of every individual the seca_tax is an income_tax under chapter of subtitle a of the code the regular income_tax imposed on individuals is an income_tax under chapter of subtitle a there is an extremely close connection between the seca_tax and the regular income_tax see s rep no 81st cong 2d sess 1950_2_cb_302 senate_finance_committee noted seca_tax should be handled in all particulars as an integral part of the income_tax sec_1_1401-1 of the income_tax regulations provides that the self-employment_tax will be levied assessed and collected as part of the income_tax imposed by subtitle a of the code and except as otherwise expressly provided will be included with the tax imposed by sec_1 or of the code in computing any deficiency or overpayment and in computing the interest and additions to any deficiency overpayment or tax form_1040 must be used for both the regular income_tax and the seca_tax sec_1_6017-1 see also revrul_82_185 1982_2_cb_395 filing of form_1040 without any mention of seca_tax nevertheless starts the running of the statute_of_limitations for assessment of seca_tax under the lewis v reynolds doctrine taxpayer’s entire income_tax_liability reportable on form_1040 for a particular year became open for redetermination when his refund claim was filed since the seca_tax is closely related to the income_tax the service has a right to reduce the refund otherwise available from the earned_income_credit on income_tax by taxpayer’s seca_tax liability issue - processing the refund when no seca_tax can be assessed as discussed in issues one and two above taxpayer’s seca_tax cannot be assessed after the statute_of_limitations for assessments has expired but may be offset against the refund due taxpayer as a result of the earned_income_credit you have indicated that the idrs system will permit the entry of an earned_income_credit but not the seca_tax offset because the assessment is barred by the statute_of_limitations thus a new procedure must be developed for processing the refund in the proper amount to reflect the seca_tax offset we have asked oetac to assist you and the brookhaven service_center in developing such a procedure we suggest that in addition to whatever measures must be taken at the service_center to generate a refund in the proper amount and update taxpayer’s account balance taxpayer should be notified that the service has properly reduced the refund by the self-employment_tax offset in addition as discussed below we suggest that the notice to taxpayer also inform him of the need to contact the commissioner of social_security in order to have his social_security records corrected to reflect whatever income from self-employment was reported on his timely-filed return issue - notifying social_security administration of self-employment_income the commissioner of social_security must establish and maintain records of the amounts of self-employment_income derived by each individual and the periods in which such income was derived u s c c a for the period of three years three months and fifteen days following the end of an individual’s taxable_year the commissioner may make all corrections to an individual’s self- employment income records that come to the attention of the commissioner u s c sec_405 c f_r sec_404 after that time period however the commissioner is authorized to correct an individual’s self-employment_income records only in limited circumstances u s c sec_405 a - j as relevant here after the three-year three-month fifteen-day period has expired the commissioner of social_security may nevertheless correct an individual’s income from self-employment records to conform to the individual’s tax returns filed with the internal_revenue_service but only if the returns were filed with the service within three years three months and fifteen days following the end of the individual’s taxable_year u s c sec_405 c f_r sec_404 in the circumstances of the present case taxpayer’s income_tax return that properly reported self-employment_income was filed with the service in a timely fashion that is four months and fifteen days following the end of his taxable_year thus under the social_security statue and regulations the commissioner of social_security would be authorized to make corrections to taxpayer’s self-employment_income records even beyond the three-year three-month fifteen-day period of limitations on correcting records under the procedures established by the social_security administration however information about a taxpayer’s self-employment_income that is transmitted to social_security administration via a magnetic tape automatically updates the taxpayer’s social_security records only if the information is received within the three-year three-month fifteen-day period described in u s c sec_405 after that period has expired the social_security records cannot be electronically updated by information that is received from the service rather the social_security administration will correct a taxpayer’s records if the taxpayer brings the information to the attention of the commissioner of social_security accordingly we recommend that in conjunction with the procedure described in issue three above a notice be sent to taxpayer with the refund informing him that in order to qualify for social_security_benefits based on the income from self- employment that was reported on his timely-filed return taxpayer should contact the commissioner of social_security to have his records corrected we have asked the office of employment_tax administration and compliance to work with you and the brookhaven service_center to create the procedure by which the proper refund can be issued and the notice sent to taxpayer concerning his social_security records mary oppenheimer assistant chief_counsel exempt_organization employment_tax government entities jerry e holmes chief employment_tax by
